UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4861



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES LOUIS ROBERTS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:05-cr-00275)


Submitted:   March 21, 2007                 Decided:   April 17, 2007


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott Gsell, LAW OFFICE OF SCOTT GSELL, Charlotte, North Carolina,
for Appellant. David Alan Brown, OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James   Louis   Roberts     pled    guilty   to    one   count    of

possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g)(1), and one count of possession of a stolen

vehicle, in violation of 18 U.S.C. § 3231, and the district court

sentenced him to forty-one months in prison. Roberts’s counsel has

filed   in   this    court   a   brief   in     accordance     with   Anders   v.

California, 386 U.S. 738 (1967), in which he raises one issue at

Roberts’s request, but states that, in his view, there are no

meritorious issues for appeal.           Specifically, Roberts’s counsel

argues that Roberts’s two convictions constituted one course of

conduct pursuant to USSG § 3D1.2(d) and therefore the district

court should have considered them as one group when sentencing him

rather than enhancing his sentence with a multiple count adjustment

pursuant to USSG § 3D1.4.         Roberts was informed of his right to

file a pro se supplemental brief, but he declined to do so.

             We conclude that the district court properly denied

Roberts’s request to group his offenses for sentencing under USSG

§ 3D1.2(d) because very few of the firearms were stolen and none of

the firearms were found in the stolen vehicle.                   Moreover, the

offenses had different victims and the offenses were not otherwise

related.

             In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                     We


                                    - 2 -
therefore affirm Roberts’s convictions and sentence.    This court

requires that counsel inform Roberts, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Roberts requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.    Counsel’s

motion must state that a copy thereof was served on Roberts.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -